Citation Nr: 1450191	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-47 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a nerve disorder of the left arm.

2.  Entitlement to service connection for a nerve disorder of the right arm.

3.  Entitlement to service connection for osteoarthritis and spurs of the left elbow.

4.  Entitlement to service connection for osteoarthritis and spurs of the right elbow.

5.  Entitlement to an initial evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) with depression and alcohol dependence in remission.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for claimed osteoarthritis and spurs of the left and right elbows and for claimed nerve disorders of the left and right arms.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in June 2011 in regard to the elbow and arm issues described above.  A transcript of the hearing is of record.

In December 2011 the Board remanded the four issues described above to the RO for further development, which has been accomplished.   Stegall v. West, 11 Vet. App. 268 (1998).
  
Finally, the Veteran has perfected an appeal regarding an RO decision in March 2011 that granted service connection for a psychiatric disability, characterized       as PTSD with depression and alcohol dependence in remission, and assigned an initial rating of 70 percent.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A nerve disorder of the left and right upper extremities was not shown in service or for many years thereafter, and there is no competent evidence linking the current conditions to service. 

2.  Arthritis/bone spurs of the left and right elbows were not shown in service or for many years thereafter, and there is no competent evidence linking the current conditions to service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a nerve disorder of the left arm have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements to establish service connection for a nerve disorder of the right have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
3.  The requirements to establish service connection for osteoarthritis and spurs of the left elbow have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The requirements to establish service connection for osteoarthritis and spurs of the right elbow have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided in August 2006 and February 2007 letters, prior to the rating decision on appeal.  

The Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency,    and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The claim was last readjudicated in September 2012.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), Social Security Administration (SSA) records, and post-service treatment records, VA examination reports and hearing testimony. 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, SSA records and VA treatment records were obtained, and        a VA examination was conducted.  In addition, the Veteran was asked to provide information concerning other health care providers in a January 2012 letter.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the circumstances of his service, his treatment history, and his symptomatology.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  Additionally, for a veteran who served during the Vietnam era, early onset peripheral neuropathy manifested to a compensable degree within one year after a veteran leaves Vietnam may be service-connected based on exposure to herbicides.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & West 2014)); 38 C.F.R. §§ 3.307, 3.309(a) and (e) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran asserts on appeal that he suffered nerve damage and elbow damage   to his bilateral arms and elbows by having banged his elbows while descending ladders in the destroyer in which he served.  Alternatively, he asserted in an April 2007 Statement in Support of Claim that a physician believed his nerve condition in the arms was due to degenerative disc disease (DDD); however, he is not service-connected for a disability of the spine so the question of secondary service connection is not raised.

Service treatment records (STRs) are silent in regard to any injury or abnormality of the upper extremities during service.  The Veteran had a separation examination in August 1968 in which the upper extremities and neurological system were both characterized as "normal."

The Veteran's SSA disability file shows that after discharge from service the Veteran worked in maintenance for 30 years (1964-1994), and thereafter worked  for an additional 11 years as a truck driver (1994-2005).  The Veteran was granted Social Security Disability Income (SSDI) due to psychiatric problems; there is nothing in SSA disability records documenting occupational impairment due to a disorder of the arms or elbows.    

The Veteran presented to the VA outpatient clinic in May 2002 for initial VA treatment.  He underwent a history and physical (H&P) examination that showed neurological evaluation and examination of the extremities to be normal.  Similarly, the Veteran had a VA Agent Orange examination in July 2002 that showed sensation to be intact and no noted abnormalities of the upper extremities.

VA outpatient treatment records dated in June 2006 show the Veteran presented with complaint of progressive pain in the medial aspect of the elbows.  The provisional diagnosis was epicondylitis, and a neurological consult was requested for an electromyography (EMG) to determine if nerve entrapment was involved.  Subsequent X-ray of the elbows in July 2006 showed minimal ossification at the site of tendon attachment (characterized as "minor abnormality" on X-ray); X-ray of the wrists was negative.  Thereafter, a VA neurology clinic note in September 2006 states the Veteran had failed to report for several scheduled visits. 

In December 2006 the Veteran presented to the VA primary care clinic complaining of some numbness in the left upper arm, especially when turning his head to the left; the symptoms appeared to be referred from the neck but the Veteran was concerned about a possible heart problem.  The Veteran also complained of occasional weakness in both upper extremities and he complained of bilateral elbow pain, especially when shaking hands.  Tennis elbow was suspected.  The clinical impression was bilateral elbow pain in the medial upper condoyle, treated with elbow splints; no neurological impression was noted.  A subsequent VA treatment note in July 2007 stated the Veteran's "tennis elbow" pain had resolved.

The Veteran presented to the VA ambulatory care clinic in September 2010 complaining of numbness in the left hand, which he said was a new sensation.      He reported having been performing very repetitious work recently that involved hammering with both hands; he now had pain in the whole left hand and numbness in the fingers.  The clinical impression was carpal tunnel syndrome, and the Veteran was scheduled for EMG.  Thereafter, the Veteran had a VA neurology consult in December 2010; EMG study was consistent with mild ulnar neuropathy/neuritis at the elbow, and the Veteran was advised to wear padded elbow sleeves.

The Veteran testified before the Board in June 2011 that he experienced elbow pain during service associated with banging his elbows repeatedly aboard a destroyer; there was no doctor aboard ship so the Veteran was just treated with aspirin and by self-treatment of binding his arms tightly.  He stated that after service he had an EMG that showed a pinched nerve in the left elbow.  He further stated that no medical provider had ever told him directly that his arm and elbow problems were related to service.

The Veteran had a VA examination of the elbows and forearms in June 2012, performed by a physician who reviewed the claims file.  The Veteran reported having had elbow problems since 1964; he stated he frequently hit his elbows going through the hatches above ship and felt better wearing tight cloth bands.  He also reported moderate numbness and tingling in the fourth and fifth fingers of both hands beginning in approximately 1964.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed degenerative disease of the left elbow with ensopathy, ensopathy of the right elbow, and left and right ulnar neuropathy.  The examiner stated it would be impossible to find a relationship between the diagnosed disorders and service.  The examiner stated as rationale that he could find no documentation of any in-service elbow conditions or upper extremity neurological conditions, nor any documentation of symptoms prior to 2002; the examiner also noted that the Veteran's separation examination was normal.

Review of the evidence of record shows the Veteran has been diagnosed with a disorder of both elbows (bilateral ensopathy and degenerative disease of the         left elbow) and with a nerve disorder of both arms (bilateral ulnar neuropathy).  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board notes the Veteran reported to the VA examiner that his elbow complaints have been present since service and that moderate numbness and tingling in the 4th and 5th fingers of both hands began in 1964.  However, the Board does not find such assertions to be persuasive.  In this regard, his separation examination in 1968 revealed normal upper extremities and neurological evaluations.  In a May 2002 VA initial history and physical examination, he had no specific complaints regarding his elbows or nerve problems with his hands.  Neurological examination revealed no muscle weakness or paresthesias.  Rheumatologic examination noted he complained of diffuse joint pain, but denied swelling, decreased range of motion, numbness or tingling.  Similarly, on Agent Orange examination in July 2002, the Veteran made no mention of neurological symptoms in the upper extremity.  Sensation was intact.  The Board finds it unlikely that the Veteran would have failed to mention complaints related to neurological symptoms in the upper extremities during examinations provided solely for the purpose of identifying various conditions had he been suffering from longstanding problems in his elbows and arms.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

It was not until 2006 that he began complaining of numbness in the upper extremities.  Accordingly, the Board does not find the Veteran's contentions of neurological and/or elbow symptoms arising in service and continuing since to be persuasive or credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  As there is no competent and credible evidence of arthritis in the elbows or neurological disease in the upper extremities until years after service, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Turning to direct service connection, there is no competent evidence of record linking the Veteran's claimed disabilities to service.  As noted above, the Veteran testified that no doctor has linked his elbow or arm complaints to service.  Moreover, the VA examiner, after reviewing the claims file and examining the Veteran, determined that an association between the claimed conditions and service could not be made without resorting to speculation.  The examiner provided a sufficient explanation as to why an opinion could not be rendered without resorting to speculation.  The Board may      rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

While the Veteran believes that his current nerve disorders and elbow disorders of both upper extremities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his orthopedic and neurologic disabilities is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his elbow and upper extremity neurological disabilities is not competent medical evidence.  

In summary, the preponderance of the competent and probative evidence is against a finding that the Veteran suffered from a chronic elbow disability or nerve disability in the upper extremities during service or for many years thereafter, and there is no competent evidence of record linking the claimed disabilities with service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a nerve disorder of the left arm is denied.

Service connection for a nerve disorder of the right arm is denied.

Service connection for osteoarthritis and spurs of the left elbow is denied.

Service connection for osteoarthritis and spurs of the right elbow is denied.


REMAND

As noted in the Introduction, the Veteran has perfected an appeal in regard to the issue of entitlement to an evaluation in excess of 70 percent for the service-connected PTSD with depression and alcohol dependence in remission.  He has requested a Travel Board hearing in conjunction with this appeal.  Such hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter advising him of the time and date to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


